 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD JOSE DUPREE, JR.,                      1:19-cv-00953-LJO-GSA-PC
12                                                  ORDER DISMISSING ACTION
                   Plaintiff,                       UNDER 28 U.S.C. § 1915(g),WITHOUT
13                                                  PREJUDICE TO REFILING WITH
           vs.                                      SUBMISSION OF $400.00 FILING FEE
14                                                  IN FULL
     H. GAMBOA, et al.,                             (ECF No. 1.)
15
                  Defendants.                       ORDER FOR CLERK TO CLOSE
16                                                  CASE
17

18

19

20

21   I.      BACKGROUND
22           Richard Jose Dupree (“Plaintiff”) is a state prisoner proceeding pro se with this civil
23   rights action pursuant to 42 U.S.C. § 1983. On July 3, 2019, Plaintiff filed the Complaint
24   commencing this action. (ECF No. 1.) Plaintiff has not submitted an application to proceed in
25   forma pauperis pursuant to 28 U.S.C. § 1915 or paid the $400.0 filing fee for this action.
26   II.     THREE-STRIKES PROVISION OF 28 U.S.C. § 1915(g)
27           28 U.S.C. § 1915 governs proceedings in forma pauperis. Section 1915(g) provides that
28   “[i]n no event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3

                                                       1
 1   or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal
 2   in a court of the United States that was dismissed on the grounds that it is frivolous, malicious,
 3   or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
 4   danger of serious physical injury.”
 5            “This subdivision is commonly known as the ‘three strikes’ provision.” Andrews v. King,
 6   398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter “Andrews”). “Pursuant to § 1915(g), a
 7   prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews v. Cervantes, 493
 8   F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the PLRA, “[p]risoners who have
 9   repeatedly brought unsuccessful suits may entirely be barred from IFP status under the three
10   strikes rule[.]”). The objective of the PLRA is to further “the congressional goal of reducing
11   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir.
12   1997).
13            “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which were
14   dismissed on the ground that they were frivolous, malicious, or failed to state a claim,” Andrews,
15   398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court styles such dismissal
16   as a denial of the prisoner’s application to file the action without prepayment of the full filing
17   fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). Once a prisoner has accumulated
18   three strikes, he is prohibited by section 1915(g) from pursuing any other IFP action in federal
19   court unless he can show he is facing “imminent danger of serious physical injury.” See 28
20   U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
21   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger of
22   serious physical injury’ at the time of filing”).
23            While the PLRA does not require a prisoner to declare that § 1915(g) does not bar his
24   request to proceed IFP, Andrews, 398 F.3d at 1119, “[i]n some instances, the district court docket
25   records may be sufficient to show that a prior dismissal satisfies at least one of the criteria under
26   § 1915(g) and therefore counts as a strike.” Id. at 1120. When applying 28 U.S.C. § 1915(g),
27   however, the court must “conduct a careful evaluation of the order dismissing an action, and
28   other relevant information,” before determining that the action “was dismissed because it was

                                                         2
 1   frivolous, malicious or failed to state a claim,” since “not all unsuccessful cases qualify as a strike
 2   under § 1915(g).” Id. at 1121.
 3           The Ninth Circuit has held that “the phrase ‘fails to state a claim on which relief may be
 4   granted,’ as used elsewhere in § 1915, ‘parallels the language of Federal Rule of Civil Procedure
 5   12(b)(6).’” Id. (quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)). Andrews
 6   further holds that a case is “frivolous” for purposes of § 1915(g) “if it is of little weight or
 7   importance” or “ha[s] no basis in law or fact.” 398 F.3d at 1121 (citations omitted); see also
 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint, containing as it does both factual
 9   allegations and legal conclusions, is frivolous [under 28 U.S.C. § 1915] where it lacks an arguable
10   basis in either law or in fact . . . . [The] term ‘frivolous,’ when applied to a complaint, embraces
11   not only the inarguable legal conclusion, but also the fanciful factual allegation.”). “A case is
12   malicious if it was filed with the intention or desire to harm another.” Andrews, 398 F.3d at 1121
13   (quotation and citation omitted).
14   III.    ANALYSIS
15           A review of the actions filed by Plaintiff reveals that Plaintiff is subject to 28 U.S.C. §
16   1915(g) and is precluded from proceeding in forma pauperis unless Plaintiff was, at the time the
17   Complaint was filed, under imminent danger of serious physical injury. Court records reflect
18   that on at least three prior occasions, Plaintiff has brought actions while incarcerated that were
19   dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be granted.
20           1)      Dupree, Jr. v. Santiago, Civil Case No. 2:11-cv-00309-EFB (E.D. Cal. Feb. 22,
21                   2011 Order of dismissal for failure to state a claim) (strike one);
22           2)      Dupree, Jr. v. U.S. Courts of the Eastern Dist. of CA, Civil Case No. 2:11-cv-
23                   00263-DAD (E.D. Cal. Mar. 24, 2011 Order of dismissal as frivolous) (strike
24                   two);
25           3)      Dupree, Jr. v. United States Copyright Office, Civil Case No. 2:11-cv-01700-
26                   WBS-KJN-P (E.D. Cal. July 28, 2011 Order of dismissal as frivolous and for
27                   failure to state a claim) (strike three);
28   ///

                                                        3
 1            4)     Dupree, Jr. v. Scott, Civil Case No. 1:11-cv-00565-OWW-DLB (E.D. Cal. July
 2                   12, 2011 Order of dismissal for failure to state a claim) (strike four); and
 3            5)     Dupree v. International Telecommunications Satellite Organization, Civil Case
 4                   No. 1:11-cv-01233-SMS (E.D. Cal. August 10, 2011 Order of dismissal for failure
 5                   to state a claim) (strike 5).
 6            The availability of the imminent danger exception turns on the conditions a prisoner faced
 7   at the time the complaint was filed, not at some earlier or later time. See Cervantes, 493 F.3d at
 8   1053. “[A]ssertions of imminent danger of less obviously injurious practices may be rejected as
 9   overly speculative or fanciful.” Id. at 1057 n.11. Imminent danger of serious physical injury
10   must be a real, present threat, not merely speculative or hypothetical. To meet his burden under
11   § 1915(g), an inmate must provide “specific fact allegations of ongoing serious physical injury,
12   or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”
13   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “Vague and utterly conclusory
14   assertions” of harm are insufficient. White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998).
15   That is, the “imminent danger” exception is available “for genuine emergencies,” where “time is
16   pressing” and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir.
17   2002).
18            The Court has reviewed Plaintiff’s Complaint for this action and finds that Plaintiff does
19   not meet the imminent danger exception. See Cervantes, 493 F.3d at 1053. In the Complaint,
20   Plaintiff alleges that Defendants attempted to destroy his abilities to free himself from prison by
21   stealing and/or destroying his lawsuits. He alleges that his private property has been taken during
22   secret cell searches. According to Plaintiff’s allegations, Defendants are in communication with
23   and participating in illicit affairs with local news teams. Plaintiff also claims he is under satellite
24   surveillance. Plaintiff also alleges that on December 13, 2017, he was body-slammed in the
25   presence of officers, which caused him to be injured. The Complaint is devoid of any showing
26   that Plaintiff was under imminent danger of serious physical injury at the time he filed the
27   Complaint.
28   ///

                                                       4
 1            Therefore, Plaintiff may not proceed in forma pauperis in this action and must submit the
 2   appropriate filing fee in order to proceed with this action. Accordingly, this action shall be
 3   dismissed under 28 U.S.C. § 1915(g), without prejudice to refiling with the submission of the
 4   $400.00 filing fee in full.
 5   IV.      CONCLUSION
 6            Based on the foregoing, it is HEREBY ORDERED that:
 7            1.     Pursuant to 28 U.S.C. § 1915(g), this case is DISMISSED, without prejudice to
 8                   refiling with the submission of the $400.00 filing fee in full; and
 9            2.     The Clerk is directed to CLOSE this case.
10
     IT IS SO ORDERED.
11

12         Dated:   July 16, 2019                            /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
